DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/18/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 17, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1) as set forth in the Non-Final Rejection filed 11/18/20 is overcome by the cancellation of the claims.

4.	The rejection of Claims 16, 19, 20, 22-25, and 27-30 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1) as set forth in the Non-Final Rejection filed 11/18/20 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2013/0126856 A1 as the English equivalent of WIPO publication WO 2012/014500 A1 (herein referred to as “Yokoyama et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 16, 19, 20, 22-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1).
	Yokoyama et al. discloses the following compound:

    PNG
    media_image1.png
    319
    413
    media_image1.png
    Greyscale

(page 9).  Yokoyama et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    234
    366
    media_image2.png
    Greyscale

([0024]).  However, Yokoyama et al. does not explicitly disclose a compound that fully reads on Formula (1) as recited by the Applicant, particularly in regards to the connection point of the fluorene group to the nitrogen (corresponding to Ar3 of Formula (2) as recited by the Applicant).  Nevertheless, it would have been obvious to modify (Compound 10) as disclosed by Yokoyama et al. (above) such that Ar1 = aromatic ring system having 6 aromatic ring atoms (phenyl), Ar2 = aromatic ring system having 12 aromatic ring atoms (biphenyl), Ar3 = Formulae (2) and (2a) as defined by the Applicant (with R = hydrogen, X = C(R1)2, R1 = straight-chain alkyl having 1 carbon atom (methyl), m = p = 0, and where the fluorene group is joined to the nitrogen atom at any one of the 1, 3, or 4-position), and R1 = straight-chain alkyl having 1 carbon atom (methyl) of Formulae (3) and (3b) as defined by the Applicant; Formula (2) corresponds to any one of Formula (2a-1), (2a-2), or (2a-3).  The motivation is provided by the fact that the modification merely involves change in the bonding position of the 9,9’-dimethylfluorenyl group to the nitrogen, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from Yokoyama et al.’s formula (1), thus rendering the production predictable with a reasonable expectation of success.

Response to Arguments
9.	The Applicant argues on pages 10-11 for unexpected results (based on improved lifetimes) as shown in the data of the present Specification.  However, the Office finds the data unpersuasive as it is not commensurate with the scope of the claims.  For instance, notice the scope of Ar3 = Formula (2) as recited by the Applicant comprising a plurality of R (substituent) groups, as well as the scope of Ar1-2 which “may each be substituted by one or more nonaromatic R radicals” which cannot be said to be reasonably represented by the tested compounds in the data; notice R includes highly electronegative fluorine (F) as well as a broad range of aromatic and heteroaromatic ring systems which are not represented in the data.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786